Explanatory Comment

       The Supreme Court of Pennsylvania has amended Rules 410, 430, and 1065

and reconstituted Rule 1064 to update the requirements for the service by publication

authorized by special order of court for actions to quiet title of subsurface mineral rights.

Currently, when a plaintiff is unable to serve original process on a defendant pursuant to

Rules 400 et seq., the Rules of Civil Procedure allow a plaintiff to serve original process

by publication pursuant to Rule 430 governing service by special court order.            For

service by publication to be allowed, the plaintiff must file a motion with an affidavit

describing the good faith efforts on the part of the plaintiff to locate the defendant. The

note to Rule 430 currently provides illustrations of what constitutes a good faith effort to

locate a defendant. The proposed amendment would expand the sources to be

searched to include courthouse records and a reasonable internet search. By including

these sources, the amendment is intended to update the rule to use modern technology

in an effort to locate a defendant as well as records that are already available at the

courthouse. In many instances, courthouse records are available on-line as well.

       With regard to actions to quiet title of subsurface mineral rights, the amendment

reconstitutes Rule 1064, which formerly governed service generally for actions to quiet

title. The reconstituted rule requires a plaintiff, who seeks to serve original process

pursuant to Rule 430 and obtains actual knowledge of a last known address of the

defendant outside of the county in which the property at issue is located, to explain in

the affidavit required by Rule 430(a) the search for the defendant in that locale.

       The Court has also amended Rule 1065 governing the content of a complaint in

actions to quiet title of subsurface mineral rights to require a verified land description in

the complaint by attaching a summary of the abstract of the mineral title, or the full

abstract of the mineral title if documents to the property are not available in the
courthouse records, and a statement of acreage involved with a metes and bounds

description, if available or other description sufficient to identify the subject land.

       Cross-references to reconstituted Rule 1064 have been provided in the notes to

Rule 430(a) governing service by special order of court and Rule 410(c)(1) governing

service in real property actions in order to aid the practitioner in finding the additional

requirements set forth in that rule for service by publication in quiet title actions involving

subsurface mineral rights.


                                                   By the Civil Procedural Rules
                                                   Committee

                                                   William S. Stickman IV
                                                   Chair




                                               2